DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 4/20/2021.
The claims 3, 8, 9, 20, 22, and 24-26 have been amended.
In view of the amendment, the Objection to the claims has been withdrawn.
In view of the amendment, the Objection to the Specification has been withdrawn. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/20/2021, with respect to claims 8-9, 20-22, and 24-27 as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-30 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electric device comprising: a driveshaft having a first end and a second end and disposed along a driveshaft axis; a first cam mounted on the driveshaft, the first cam having a cam hub attached to the driveshaft and a circumferential cam shoulder extending around a periphery of the hub, the cam shoulder having a first cam radius and a first curvilinear shape with a first surface and an opposing second surface, the shoulder having at least two lobes formed by the first curvilinear shape, 
Claim 17: “An electric device comprising: a driveshaft having a first end and a second end and disposed along a driveshaft axis; a first cam mounted on the driveshaft, the first cam having a cam hub attached to the driveshaft and a circumferential cam shoulder extending around a periphery of the hub, the cam shoulder having a first cam radius and a first curvilinear shape with a first surface and an opposing second surface, the shoulder having at least two lobes formed by the first curvilinear shape, each lobe characterized by a peak positioned between a first trough and a second trough and a lobe wavelength between the two troughs, the peak having a maximum amplitude for the lobe; a second cam mounted on the driveshaft, the second cam having a cam hub attached to the driveshaft and a circumferential second cam shoulder extending around a periphery of the second cam hub, the cam shoulder of the second cam having a second cam radius approximately the same as the first cam radius and a second curvilinear shape with a first surface and an opposing second surface, the second cam shoulder having at least two lobes formed by the second curvilinear shape, each lobe characterized by a peak positioned between a first trough and a second trough and a lobe wavelength between the two troughs, the peak having a maximum amplitude for the lobe; a first stator cylinder defined along a first coil assembly axis, the first stator cylinder positioned between the two cams, the stator cylinder having a first end and a second end with windings disposed along at least a portion of the first stator cylinder 
Claim 24: “An electric device comprising: a driveshaft having a first end and a second end and disposed along a driveshaft axis; a first cam mounted on the driveshaft, the first cam having a cam hub attached to the driveshaft and a circumferential cam shoulder extending around a periphery of the hub, the cam shoulder having a first cam radius and a first curvilinear shape with a first surface and an opposing second surface, the shoulder having at least two lobes formed by the first curvilinear shape, each lobe characterized by a peak positioned between a first trough and a second trough and a lobe wavelength between the two troughs, the peak having a maximum amplitude for the lobe; and a first magnet assembly defined along a first coil assembly axis and adjacent the first cam, the first coil assembly axis being parallel with but spaced apart from the driveshaft axis approximately the distance of the first cam radius, the first magnet assembly engaging the curvilinear shaped shoulder of the first cam, the first magnet assembly axially movable along the first coil assembly axis, wherein the magnet assembly comprises a first magnet slide arm having a first end and a second end, with a magnet 
Claim 28: “A method for operating an electric device comprising the steps of reciprocating a magnetic slide arm through a coil chamber along a coil assembly axis; rotating a driveshaft about an axis parallel with the coil assembly axis; and utilizing a cam mounted on the driveshaft and engaging the magnetic slide arm to translate a first motion of one of the magnetic slide arm or driveshaft into a second motion of the other of the driveshaft or magnetic slide arm, where one motion is a reciprocal motion and the other motion is a rotational motion.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-30 would be allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-30 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rohs et al. (US 2019/0017432) teaches an axial piston motor having a valve drive comprising of a camshaft.
Ellis et al. (US 2016/0025002) teaches a piston engine having at least one cylinder comprising a cam shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832